Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election of claims 1-7 and 15-20 in the reply filed on 11/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, nor did Applicant specifically indicate that the election was being made without traverse, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7 and 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200045724 A1 to Lu; Qianxi et al.

Re: Claim(s) 1, 15
Lu discloses an apparatus (Fig. 6 – 620), 
comprising: at least one processor (Fig. 6 - 621); 
and a non-transitory computer-readable memory (Fig. 6 – 622)
storing a program to be executed by the at least one processor (Fig. 6 – 624), 
the program including instructions for: obtaining a first parameter value of an uplink; obtaining a second parameter value of a sidelink (0008 - receiving, from a network device, a scheduling configuration for a device to device, D2D, transmission of the terminal device; receiving, from the network device, an uplink scheduling grant for a cellular uplink transmission); 
and transmitting, according to a comparison between the first parameter value and the second parameter value, at least one of an uplink media access control protocol data unit or a sidelink media access control protocol data unit (0008 - determining a scheduling priority for the D2D transmission relative to the cellular uplink transmission based on at least one of: a first comparison between an associated priority of the scheduling configuration and a first priority threshold, and a transmission restriction; and performing at least one of the D2D transmission and file cellular uplink transmission based on the determined scheduling priority.  0015 and 0018 – detail of priority determination/comparison is disclosed), 
wherein the uplink is a wireless communications link from the apparatus to a network device (Fig. 1 –link between 101 and 102), 
and wherein the sidelink is a wireless direct transmission link between the apparatus and another terminal device (Fig. 1 – link between 102 and 103).
Lu further discloses a corresponding non-transitory computer readable storage medium (0168) as required by claim 15.

Re: Claim(s) 2, 16
Lu discloses wherein the instructions for transmitting the at least one of the uplink media access control protocol data unit or the sidelink media access control protocol data unit include instructions for performing at least one of: transmitting the sidelink media access control protocol data unit in response to a priority corresponding to the first parameter value being lower than or equal to a priority corresponding to the second parameter value; or transmitting the uplink media access control protocol data unit in response to the priority corresponding to the first parameter value being higher than the priority corresponding to the second parameter value (0015 and 0089).

Re: Claim(s) 3, 17
Lu discloses wherein the first parameter value is a logical channel priority value that is a highest priority of a logical channel priority value of at least one logical channel carrying the uplink media access control protocol data unit (0105).

Re: Claim(s) 4, 18
Lu discloses wherein the second parameter value is a logical channel priority value that is a highest priority of a logical channel priority value of at least one logical channel carrying the sidelink media access control protocol data unit (0027-0029).

Re: Claim(s) 5, 19
Lu discloses wherein the first parameter value is a parameter value having a highest priority in at least one parameter value, and where a mapping relationship exists between the at least one parameter value and a priority of at least one logical channel carrying the uplink media access control protocol data unit (0015-0016, 0083, 0105).

Re: Claim(s) 6, 20
Lu discloses wherein the second parameter value comprises at least one of a ProSe per-packet priority value having a highest priority in at least one ProSe per- packet priority value of the sidelink media access control protocol data unit, or a ProSe per- packet reliability value having a highest priority in at least one ProSe per-packet reliability value of the sidelink media access control protocol data unit (0008, 0010, 0027-0029).

Re: Claim(s) 7
Lu discloses wherein the instructions for obtaining the first parameter value include instructions for performing at least one of: receiving first information from the network device, wherein the first information comprises the first parameter value; or reading the first parameter value stored in the apparatus (0016).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415